Citation Nr: 1440785	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1975 to March1979.  The Veteran had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran filed a notice of disagreement, based on the November 2010 rating decision for the issue of entitlement to service connection for tinnitus.  However, in his May 2011 substantive appeal, the Veteran specifically indicated that he intended to appeal only the issue of entitlement to service connection for bilateral hearing loss.  Thus, as the Veteran did not perfect an appeal with respect to entitlement to service connection for tinnitus, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).

Although the Veteran requested a Board hearing in his May 2011 substantive appeal he later submitted a July 2014 statement indicating he wished to withdraw his request for a Board hearing, as he understood a personal appearance without the medical evidence to substantiate he met the criteria to establish service connection may not be in his best interest.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).  

In the July 2014 statement, the Veteran also stated that he would seek a medical examination and opinion from his treating physician; however, such evidence has not been received by the Board or associated with the claims file.  The Veteran was notified in July 2014 correspondence, in part, that he had 90 days or until the Board issued a decision in his case, whichever comes first, to send additional evidence concerning the appeal.  The Veteran also indicated he had submitted a separate supplemental claim, which the Board has addressed below.  

The Veterans Benefits Management System (VBMS) contains a July 2014 application for benefits for claims of entitlement to service connection for a left foot disability, and claims to reopen service connection for tinnitus and bilateral hearing loss.  A claim to reopen entitlement to service connection for bilateral hearing loss is on appeal here, therefore such claim is not referred to the Agency of Original Jurisdiction (AOJ) as the Board issues a decision for such claim below.  However, the claims of entitlement to service connection for a left foot disability, a claim to reopen service connection for tinnitus have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  An October 2006 rating decision denied entitlement to service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  No new evidence has been received subsequent to the October 2006 rating decision; and thus by definition, evidence has not been received to relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss or to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a petition to reopen a previously denied claim of service connection for bilateral hearing loss, the Veteran must be: (1) notified of the evidence and information necessary to reopen the claim (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A September 2010 VA letter complied with Kent as it indicated why the prior claim was denied, what evidence was necessary to substantiate the claim, specifically identified the notification date of the prior rating decision which denied the claim, defined new and material evidence and explained how to substantiate the underlying claim of service connection. 

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA examinations are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

A VA audiological examination was not provided in connection with the claim on appeal because the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As the Board will explain, since there is not the required new and material evidence, an examination is not required concerning this claim.  Id.  However, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Here, however, even when the RO previously considered and denied this claim in October 2006, there was recognition that the Veteran had hearing loss but that such was not incurred in or caused by service, which is the reason this claim was denied.  The Veteran therefore is not entitled to a VA compensation examination concerning this claim merely as a matter of course for this already acknowledged disability without any suggestion of a nexus to service.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim. 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for bilateral hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran originally submitted an application for entitlement to service connection for bilateral hearing loss in February 2006.  In an October 2006 rating decision, the RO denied the claim as the evidence did not show bilateral hearing loss was incurred in or caused by service.  The Veteran did not appeal the October 2006 rating decision, and no new and material evidence was received within the appeal period, thus the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The Veteran filed a claim to reopen a claim for service connection for bilateral hearing loss in August 2010.  The August 2010 claim was denied in a November 2010 rating decision, as new and material evidence was not received.  The November 2010 rating decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. at 118.

With respect to the October 2006 rating decision, which denied the claim of entitlement to service connection for bilateral hearing loss, the evidence of record included service treatment records, a February 2006 application for benefits, a September 2006 VA audiological examination report, an October 2006 VA ear examination report and May 2006 to June 2006 private treatment records.  

No new evidence has been received since the October 2006 rating decision.  The Veteran's August 2010 claim merely requested a reopening of the claim with no new contentions or evidence.  Additionally, service treatment records associated with Virtual VA and VBMS in July 2014 are duplicative of service treatment records of record at the time of the October 2006 rating decision.  No other evidence has been received by VA since October 2006 that has been associated with the claims file or electronic record.  Thus, there is no new evidence that has been received that is sufficient to reopen the claim.

As no new evidence for this claim has been received since the prior, final denial in October 2006, thus, by definition a discussion of material evidence is not possible.  Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade, the Board finds that new evidence has not been received, and the claim of service connection for bilateral hearing loss, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for bilateral hearing loss, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


